Citation Nr: 0431774	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  01-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.C.




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1999, the RO 
denied a compensable evaluation for bilateral hearing loss.  
In October 2000, the RO increased the evaluation for PTSD to 
50 percent effective April 1, 2000.  The veteran disagreed 
with the assigned evaluations and subsequently perfected 
these issues for appeal.  

A RO hearing was held in December 2003.  A hearing before the 
undersigned sitting at the RO was held in May 2004.  
Transcripts of both hearings are associated with the claims 
folder.  

In February 2004, the RO denied service connection for 
erectile dysfunction.  This issue has not been perfected for 
appeal and is not before the Board at this time.  

At the May 2004 hearing, the veteran's representative raised 
an informal claim for service connection for tinnitus.  This 
matter is referred to the RO for the appropriate action.  

At the May 2004 hearing, the veteran indicated that he was 
unable to maintain steady employment.  On review, the veteran 
has a pending claim for a total disability evaluation for 
individual unemployability (TDIU) that is currently being 
developed by the RO.  A rating decision has not been issued 
on this claim and it is not for consideration by the Board at 
this time.  

The issue of an increased evaluation for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal regarding the evaluation of his service-
connected bilateral hearing loss.  

2.  In May 1999, the veteran's bilateral hearing loss was 
manifested by level II hearing bilaterally.  

3.  In January 2004, the veteran's bilateral hearing loss was 
manifested by level I hearing in the right ear and level III 
hearing in the left ear.  

4.  The veteran is not frequently hospitalized for his 
service-connected hearing loss and there is no objective 
evidence showing a marked interference with employment beyond 
that contemplated in the schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85 Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.85, Diagnostic Code 6100, 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2003, the RO sent the veteran a letter notifying 
him that it was working on his claim for service-connected 
compensation benefits for hearing loss.  The Board 
acknowledges that the letter incorrectly advised that VA was 
working on a claim for service connection.  Notwithstanding, 
the Board finds that the veteran is not prejudiced, see 
Bernard v. Brown, 4 Vet. App. 384 (1993), as the letter 
advised him that in order to substantiate his claim for 
increase, he must submit evidence showing that his service-
connected disability had gotten worse.  The letter also 
notified him of the information and evidence he was 
responsible for providing and of the evidence that VA would 
attempt to obtain.  He was advised that he must provide 
enough information so that VA could request relevant records 
and that it was his responsibility to make sure VA received 
all records that were not in the possession of a Federal 
department or agency.  

The December 2000 statement of the case (SOC) and the January 
2004 supplemental statement of the case (SSOC) collectively 
notified the veteran of the laws and regulations pertinent to 
his claim for increase, including the former and revised 
regulations regarding the evaluation of hearing loss.  These 
documents also advised the veteran of the evidence of record, 
the adjudicative actions taken, and of the reasons and bases 
for denial.  

In his February 2001 VA Form 9, the veteran reported that he 
has gone to a VA hospital every few years to have his hearing 
checked, with the latest being in Lebanon in 1999 and 
Martinsburg in 2000.  On review, the claims folder contains 
the identified records and additional records from various VA 
facilities including Martinsburg, Lebanon, Lyons, 
Coatesville, and Brockton.  The veteran also submitted a copy 
of an August 1999 private audiological evaluation.  The 
veteran underwent VA audiological examinations in May 1999 
and January 2004.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Background

The veteran underwent a VA audiological examination in May 
1999.  He complained that he had difficulty understanding 
conversational speech, especially in the presence of 
background noise.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
35
70
LEFT
20
20
20
50
70

Average puretone thresholds were 36 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent bilaterally.  The examiner 
indicated that the veteran might benefit from left ear 
amplification and an ear mold was made to allow the 
manufacture of a hearing aid.  

A July 1999 VA audiology note indicates that the veteran was 
fitted with a hearing aid in the left ear.  

The veteran underwent a private audiological evaluation in 
August 1999.  The results of the puretone audiogram were 
graphed, but numerical values were not specifically set 
forth.  Test findings indicated a sensorineural reduction in 
hearing bilaterally.  Discrimination ability was good 
bilaterally.  The examiner indicated that the veteran's 
reduction in hearing interferes with communication in many 
listening situations and that he is a candidate for 
amplification.  

In February 2000, the veteran presented for a VA audiology 
consultation.  He reported bilateral hearing loss.  Puretone 
thresholds were not specifically set forth, but were 
described as revealing moderately-severe to severe hearing 
loss above 2000 Hertz in the right ear and a moderate to 
severe hearing loss above 2000 Hertz in the left ear.  Speech 
reception thresholds were in agreement with puretone averages 
in both ears.  Word recognition ability was excellent in both 
ears at normal conversational speech levels.  Assessment was 
"[b]ilateral, fairly symmetrical, high frequency 
sensorineural hearing loss."  Amplification was not 
recommended at this time.  

The veteran most recently underwent a VA audiological 
examination in January 2004.  He reported difficulty 
listening in background noise.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
40
75
LEFT
25
20
20
70
75

Average puretone thresholds were 36 in the right ear and 46 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 80 
percent in the left ear.  

At the May 2004 hearing, the veteran testified that he has 
trouble with his hearing loss and that he cannot hear if 
there is background noise.  He also reported that his hearing 
affects his employment.  

Analysis

The veteran was originally granted service connection for 
bilateral hearing loss in May 1981 and assigned a 
noncompensable evaluation effective November 3, 1980.  In 
February 1999, the veteran filed an informal claim for 
increase.  The veteran contends that the currently assigned 
noncompensable evaluation does not adequately reflect the 
severity of his service-connected bilateral hearing loss.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pursuant to VA's rating schedule, the VA ascertained the 
severity of the veteran's bilateral hearing loss pursuant to 
38 C.F.R. § 4.85.  The assignment of a disability rating for 
hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The Board notes that effective June 10, 1999, the criteria 
for evaluating hearing impairment were changed.  The VA 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The Board notes that the differences between the 
former criteria and the revised criteria for evaluating 
hearing impairment are relatively minor.  

Under both the former and the revised criteria, evaluations 
for defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by puretone audiometry tests.  38 
C.F.R. § 4.85 (1998), (2004). Puretone threshold average is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2004).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity, through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VI (1998), (2004).  

Under the revised criteria, when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a) (2004).  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2004).

The Board notes, however, that the revised criteria may not 
be applied earlier than the effective date of the revised 
regulations.  38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue); see VAOPGCPREC 3-2000 (2000).  

Under the criteria in effect prior to June 10, 1999, as of 
the May 1999 VA examination, the veteran had level II hearing 
bilaterally.  See 38 C.F.R. § 4.85, Table VI (1998).  
Applying the relevant numeric designations to Table VII, the 
evaluation for hearing impairment is noncompensable.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (1998).  

The record contains an August 1999 private audiological 
evaluation and a February 2000 VA audiology consultation.  
Examinations for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  See 38 C.F.R. § 4.85(a) 
(2004).  The private examination indicates that 
discrimination ability was good bilaterally, but does not 
indicate that the Maryland CNC was used for speech 
discrimination testing.  The February 2000 VA audiology note 
does not indicate the average puretone thresholds or the 
speech discrimination percentages.  As such, these results 
are not adequate for rating purposes.  

Considering the results of the January 2004 VA examination, 
the veteran has level I hearing in his right ear and level 
III hearing in his left ear.  The examination did not reveal 
an exceptional pattern of hearing impairment.  Applying the 
relevant numeric designations to Table VII, the evaluation 
for hearing impairment remains noncompensable.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2004).  

As the preponderance of the evidence is against the claim for 
a compensable evaluation for service-connected bilateral 
hearing loss, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 4.3 (2004).  

At the May 2004 hearing, the veteran's representative 
indicated that an extraschedular evaluation was warranted 
based on the severity of the veteran's bilateral hearing 
loss.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
bilateral hearing loss.  The veteran reported that his 
hearing loss caused problems with employment and could 
potentially result in an accident.  The record, however, does 
not contain objective evidence showing that the veteran's 
hearing loss has a marked interference with employment beyond 
that contemplated in the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.  


REMAND

The veteran contends that the currently assigned 50 percent 
evaluation does not adequately reflect the severity of his 
PTSD.  

In September 2003, the veteran submitted an authorization 
form indicating that he has been receiving treatment for his 
PTSD at the VA medical center (VAMC) in Brockton since 2002.  
The December 2003 VA examination report indicates the veteran 
has been followed as an outpatient for PTSD and a history of 
alcohol dependence at that facility since November 2001.  On 
review, the claims folder contains records from this facility 
for the period from approximately March through May 2004.  At 
the May 2004 hearing, the veteran testified that he is still 
receiving VA psychiatric treatment at VAMC Brockton.  
Pursuant to the duty to assist, additional treatment records 
should be obtained from this facility.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  

The veteran most recently underwent a VA PTSD examination in 
December 2003.  Since that time, however, the veteran was 
hospitalized for a suicide attempt and he is no longer 
working.  Consequently, the Board finds that additional VA 
examination is warranted to determine the current severity of 
the veteran's disability.  

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
his PTSD from the VAMC Brockton for the 
periods from November 2001 to March 2004 
and from May 2004 to the present.  All 
records obtained should be associated 
with the claims folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The examiner is requested to: 

(a) determine all current manifestations 
associated with the veteran's PTSD and to 
comment on their severity.  To the extent 
possible, the examiner should 
differentiate between the symptoms and 
impairment resulting from the veteran's 
PTSD versus alcohol dependence or history 
of; and

(b) specifically address the degree of 
social and occupational impairment caused 
by the veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation greater than 
50 percent for PTSD.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative, if any, should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



